Citation Nr: 0810073	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury (claimed as an L5-S1 annular tear).  

2.  Entitlement to service connection, on a direct or 
secondary basis, for a mental disorder other than PTSD, 
including depression or an anxiety disorder.  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from November 13, 2002, to 
December 19, 2002. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from decisions by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board remanded the claims in January 2007.  They now 
return for further appellate review.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the 
veteran's a low back disorder existed prior to service and 
was not aggravated by service.  

2.  The veteran's low back disorder did not permanently 
increase in severity during service.  

3.  A mental disorder did not develop in service, did not 
develop and was not aggravated due to a service-connected 
disability, and is not otherwise related to service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) (2007).

2.  A mental disorder was not incurred in or aggravated by 
service, nor is a mental disorder proximately due to or the 
result of service-connected disability, on either a causation 
or aggravation basis.  38 U.S.C.A. §§ 1101, 1110, (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In February 2003 the veteran was afforded a VCAA notice 
letter addressing her claims for service connection including 
for low back pain, prior to the appealed April 2003 RO rating 
action denying service connection for a low back disorder 
manifested by spina bifida and scoliosis.  In November 2003 
the veteran was afforded a further VCAA notice letter 
addressing her claim for service connection for an annular 
tear at L5-S1, as a recharacterization of her claimed low 
back condition.  The RO denied that claim by an appealed 
February 2004 rating action.  In May 2004 the veteran was 
afforded a VCAA notice letter addressing her claims including 
for both depression and residuals of low back injury (annular 
tear at L5-S1).  The RO thereafter, in a September 2004 
rating action, initially adjudicated the psychiatric disorder 
claim as one for a mental condition including depression and 
anxiety, with that recharacterization based on statements and 
medical records received following the May 2004 VCAA notice 
letter.  

These February 2003, November 2003, and May 2004 VCAA notice 
letters - all issued prior to the RO's initial adjudication 
of the appealed claims for service connection for residuals 
of a back injury, and for service connection for a mental 
disorder, to include depression and anxiety, other than PTSD 
- informed the veteran of VA's duty to assist her in 
substantiating her claims under the VCAA, and the effect of 
this duty upon her claims.  These letters satisfied all four 
notice requirements of the VCAA, and addressed the evidence 
required to support the claims for service connection herein 
adjudicated, with the exception of the subsequently developed 
additional teory of entitlement, namely secondary service 
connection for the claimed mental disorder, to include 
depression and anxiety, other than PTSD.    The letters 
addressed VCAA notice and development assistance 
requirements.  They also informed what evidence VA would seek 
to provide and what evidence the veteran was expected to 
provide.  Also by these letters, the veteran was requested to 
submit pertinent clinical evidence in her possession, in 
furtherance of her claims.  In all but the February 2003 
letter, she was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained, and that shortcoming was remedied by 
the November 2003 and May 2004 letters and readjudication of 
the back injury claim in February 2004 and September 2004.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, would assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, although 
the April 2002 VCAA notice letter did not address the 
downstream issues of initial rating and effective date as 
pertinent to the appellant's claims, such errors are harmless 
because the appealed claims for service connection for 
residuals of back injury, and for service connection for 
mental disorder, to include depression and anxiety, other 
than PTSD, are herein denied.  In addition, the veteran was 
afforded a March 2006 development letter which addressed the 
downstream issues of initial rating and effective date with 
regard to these two appealed claims for service connection, 
and that development letter was followed by an SSOC in 
November 2007.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
above-noted VCAA notice letters in February 2003, November 
2003, and May 2004, as well a subsequent VCAA notice letter 
in February 2007, requested that the veteran advise of any VA 
and/or private medical sources of evidence pertinent to her 
claims, and to provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about treatment after service, in support of the claims.  The 
veteran provided authorization for certain private records 
which were then duly requested by the RO.  VA and service 
medical records (SMRs) were obtained, and these together with 
private records received as a result of these requests, as 
well as those submitted by the veteran, were associated with 
the claims folder.  

Based on the veteran's reports of treatments and submitted 
records of treatment, the Board in January 2007 remanded to 
request that records be obtained from doctors Dunn and 
Rodriguez, as well as a February 1997 MRI report.  The Board 
then also requested that the veteran be scheduled for a VA 
examination to address his claims for service connection.  
However, the RO duly sent the veteran a letter in April 2007 
requesting authorization to obtain those private records, to 
which the veteran did not reply.  The RO in May 2007 informed 
the veteran of the need for an additional VA examination, to 
be scheduled.  The veteran failed to appear for scheduled VA 
examinations in June 2007 and August 2007, and failed to 
contact VA either to inform why she had failed to appear, or 
to reschedule an examination.  The RO thus was unable to 
obtain the private medical records or the VA examinations 
requested by Board remand.  The duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, she cannot passively wait for it in 
circumstances where she may or should have evidence that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while VA 
does have a duty to assist a veteran in the development of a 
claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran (appellant) to keep 
VA apprised of her whereabouts.  If she does not do so, there 
is no burden on the VA to "turn up heaven and earth" to 
find her.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Accordingly, the Board finds that the duty to assist the 
veteran was here satisfactorily completed, and necessary 
development pursuant to the Board's January 2007 remand has 
been complied with, and is at an end.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).
 
The veteran has advised of no additional private medical 
sources of pertinent treatment records for which she provided 
authorization to obtain those records.  Hence, in that 
regard, the VCAA development assistance duty has been 
fulfilled.  The veteran did submit private treatment records 
as well as statements by private physicians, and these were 
duly associated with the claims folders and considered in 
support of the veteran's claims.  

All records received were associated with the claims folders, 
and the veteran was duly informed, including by the VCAA 
letters, the appealed April 2003, February 2004, and 
September 2004 rating actions, the January 2007 Board 
decision and remand, a January 2005 SOC, and a November 2007 
SSOC, of records obtained in furtherance of his claims, and, 
including by implication, of records not obtained.  The 
veteran was adequately informed of the importance of 
obtaining all relevant records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence presenting a reasonable 
possibility of furthering the appealed claims.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran was also duly afforded a March 2003 VA 
examination addressing his claimed back injury residuals.  As 
discussed, the veteran was scheduled for additional 
examinations in June 2007 and August 2007, but failed to 
appear for these examinations.  When entitlement to a benefit 
cannot be established without a current VA examination and a 
claimant, without good cause, fails to report for such an 
examination, action shall be taken in  accordance with 
38 C.F.R. § 3.655(a),(b).  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
claim, the claim shall be rated based on the evidence of 
record.  Id.  Thus, pursuant to 38 C.F.R. § 3.655, the 
veteran's claim for service connection for residuals of back 
injury is to be adjudicated without further VA examination.  

The third prong of 38 C.F.R. § 3.159(c)(4)(I), requires a VA 
examination to address the question of etiology as related to 
service, when the veteran presents a claim for service 
connection and meets the low threshold requirement that she 
"indicate" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  However, the veteran's claim for service connection 
for a mental disorder does not require a VA examination prior 
to adjudication.  In short, the veteran failed to meet the 
low threshold of indicating a link to service.  The veteran's 
SMRs show no finding or treatment for mental disability, no 
mental treatment records indicate onset of a mental 
disability in service or proximate to service, and the 
submitted lay statements do support the development of a 
mental disorder in service, in essence because they do not 
indicate first-hand knowledge of the presence of symptoms of 
mental disability in service, and are not cognizable to 
support a causal link between service and current mental 
disabilities. 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1376 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Here, the question of a causal link 
between events and experiences in service and mental 
disability post service is not within the ambit of lay 
capacities.  Thus, there is no cognizable evidence which 
"indicates" a mental disorder in service or a link to 
service, so as to warrant an examination to address medical 
issues implicated for the claim on a direct basis.  38 C.F.R. 
§ 3.159(c)(4)(I).

The veteran was afforded appropriate opportunity to address 
the claims, and did so by written submissions.  There is no 
indication that the veteran expressed a further desire to 
address her claims which has not been fulfilled.  The veteran 
was also duly notified of the availability of representation, 
and that she may appoint an authorized representative to 
represent her in her claims and appeals.  However, she has 
not chosen to do so.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).  Here, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Id.

In summary, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  To establish service connection 
for a disability, a claimant must submit (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2007)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and the new version of 38 C.F.R. § 
3.304(b), noting that the amended regulation places a 
somewhat lesser burden upon the claimant.

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if the 
presumption of soundness is not rebutted, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

A.  Service Connection for Residuals of Back Injury

The veteran here claims that she suffered an annular tear at 
L5-S1 in service, from which she suffers ongoing residual 
disability.  She provides a narrative in support of her 
claim, that she fell while climbing stairs carrying a duffle 
bag, and other persons then fell on top of her.  The 
veteran's service enlistment examination, in June 2002, 
failed to identify a low back disorder.  Absent a finding of 
a low back disorder upon enlistment and entry into service, a 
presumption of soundness is established.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The veteran's DD Form 214 informs that she served from 
November 13, 2002, through December 19, 2002, and received an 
uncharacterized discharge.  Service medical records reflect 
that during her first week of basic training she began 
experiencing low back and left hip pain.  The initial 
screening note for treatment is dated November 23, 2002.  The 
veteran reported at that screening that she had felt the pain 
for two days, and that there was no history of trauma.  She 
was evaluated for the condition, and X-rays revealed a normal 
left hip, but at S1 both spina bifida and mild rotoscoliosis 
were noted.  Those conditions were assessed as having existed 
prior to service and without aggravation in service.  

As noted, the veteran's service enlistment examination in 
June 2002 noted no spina bifida and no rotoscoliosis, or any 
other low back disorder.  It appears that neither abnormality 
is readily detected without X-rays or other imaging  The 
veteran's application for enlistment, dated in July 2002, 
specifically informed, in a paragraph which she initialed, 
that she was required to reveal all medical conditions.  The 
application also specifically asked, in a question to which 
she circled "yes" in response, "Did you reveal your entire 
medical history during your physical examination?"  

The veteran has provided an October 2003 private medical 
report, by TD., M.D., an orthopedist, in which that physician 
notes the veteran's reported history of having sustained a 
low back injury in basic training in service, "resulting in 
an annular tear at L5-S1 which has been confirmed by an MRI 
study."  

However, MRI reports of record do not inform of an annular 
tear at L5-S1 in service.  

Rather, Dr. D, in an examination report dated in April 1997, 
noted that the veteran had grade 1 spondylolitic 
spondylolisthesis of L5/S1 as well as a spina bifida defect, 
and that an MRI then showed "decreased signal intensity at 
L5-S1."  

A January 1997 X-ray obtained from Dr. D's records, provided 
an assessment of mild lumbar scoliosis, and grade 1 
spondylolisthesis of L5 on S1 secondary to pars defects at 
L5, and noted sclerosis at the defects consistent with 
healing pars defects.  That X-ray report further noted the 
presence of a Schmorl's node endplate deformity involving the 
inferior aspects of T11 and T12.  

A February 1997 MRI report also noted conditions at T11-T12, 
as well as "minimal grade 1 anterior spondylolisthesis of L5 
with respect to S1, with anterior displacement along the 
posterior spinal line of 3 to 4 millimeters.  This is 
secondary to a bilateral spondylolysis defect involving the 
pars interarticularis at L5.  . . .  There is minimal 
posterior bulge of the disk margin of 3 to 4 millimeters, 
which is associated with spondylolisthesis (rolled-disk)."  
More recently, a report of an MRI obtained in April 2003 
notes a very small, broad-based central L5-S1 disc 
protrusion, but again, no annular tear.  

Dr. D in the April 1997 report opined that the veteran's 
"current symptomatology was directly attributable to the 
work-related injury she describes occurring on January 13, 
1997."  That injury, as described in that report, consisted 
of bending over and lifting sheets while working as a hotel 
housekeeper.  

In records obtained of Dr. D's treatment of the veteran in 
1997 for a low back condition, the physician assessed 
"[m]echanical back pain secondary to disruption L5-S1, with 
intermittent right lumbar radiculitis" (April 1997), and 
"lumbar strain with myofascitis and mechanical back pain, 
secondary to disc disruption L5-S1" (August 1997).  A 
treating physical therapist in September 1997 provided a 
memorandum evaluation report to Dr. D, based on examination 
and review of X-ray findings, assessing status post lumbar 
strain, with mechanical low back pain, and pre-existing L5-S1 
spondylolisthesis.

Of note, Dr. D failed to report or address any pre-service 
low back injury or symptomatology in his October 2003 report, 
notwithstanding his documented history of treating the 
veteran in 1997, prior to service.  Based on the presence of 
similar findings in 1997 as to those reported post-service, 
and the failure of Dr. Dn to note or address these pre-
service low back conditions, the Board concludes that 
findings and conclusions of Dr. D in October 2003 are based 
on based on an inaccurate factual premise, and hence are not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The veteran has provided several lay statements including 
from her parents, generally to the effect that she reported 
having injured herself in service and that she was 
considerably worse physically and/or mentally after service.  
However, none of those lay statements notes the veteran's 
documented pre-service history of scoliosis and spina bifida, 
as well as injury in 1997.  Thus, while they may serve to 
support the existence of symptoms of disability, they do not 
serve to support any conclusions with regard to onset or 
aggravation of low back disability in service.  Espiritu; cf. 
Jandreau.  

The veteran was afforded a VA examination in March 2003.  The 
VA examiner noted her current complaints of ongoing pain 
since service, and current symptomatic findings including of 
localized pain and some radiating pain.  However, that 
examiner noted the veteran's history of prior injury in 1997.  
The veteran reported at the examination that she had been 
involved in a motor vehicle accident in 1997, and had 
received treatment by Dr. D.  The veteran did not report at 
the examination any history of injury while working as a 
hotel housekeeper in 1997.  The March 2003 VA examiner 
opined, in essence, that the veteran had pre-existing 
disability prior to 1997, and that in both 1997 and during 
service in 2002 she experienced acute exacerbation of the 
underlying low back disability, without any permanent 
increase in severity of that underlying disability.  

A review of the record as a whole reveals a conflicting 
series of reports by the veteran of her history of low back 
injuries and disability: conflicting reported sources of 
injury in 1997 (in a motor vehicle accident versus while 
picking up sheets as a housekeeper); her failure to report 
prior low back disability and injury at her service 
enlistment examination in June 2002; her inaccurate statement 
as to the accuracy of her self-report of disabilities at that 
examination on her application for service in July 2002; her 
failure to report pre-service back injury or disability in 
her initial claim in January 2003 and subsequent statements 
in support of her claim; and her conflicting reports as to 
the events in service (no injury, as reported in service, 
versus falling while running with a full rucksack and duffle 
bag with others falling on top of her, as reported in a June 
2004 statement).  Based on these conflicting self-reported 
histories and failures to report histories, the Board 
considers the veteran's reports of injury in service and low 
back pain from service to the present to be unreliable and 
thus not supportive of her claim, particularly because the 
SMRs themselves contradict her account of injury in service.  

It is sufficient, for purposes of the present decision, to 
conclude that the veteran injured her low back in 1997, as 
documented by multiple treatments that year, and that she was 
during that pre-service interval also identified as having 
scoliosis and spina bifida (or, as then characterized, 
spondylolysis defect involving the pars interarticularis at 
L5, with minimal posterior disc bulge associated with 
spondylolisthesis).  As the March 2003 VA examiner 
effectively concluded, additional chronic disability was not 
present in service, or currently.  

In summary, the merits of the October 2003 statements and 
conclusions by Dr. D have been undermined by his own pre-
service medical records and opinions, and the credibility of 
the veteran's own statements regarding her medical history 
have been impeached by her multiple contradictory statements 
regarding her low back condition.  The Board concludes that 
there is no credible evidence contrary to the March 2003 VA 
medical opinion that there was no permanent increase in 
severity in service of a low back disorder which pre-existed 
service.  The Board finds that the documented pre-service 
symptomatic low back disability with injury and treatment in 
1997, the service medical records supporting symptoms of low 
back within the first week of basic training without injury 
in service, and the VA examiner's opinion (not contradicted 
by any credible evidence) of absence of permanent aggravation 
in service of the veteran's low back disorder, all together 
constitute clear and unmistakable evidence both that the 
veteran's low back disorder existed prior to service and was 
not aggravated by service.  The veteran's unreliable history 
of injury in service and symptoms since service, as provided 
to support her claim, do not detract from this finding.  The 
Board accordingly concludes that the presumption of soundness 
upon entry into service, for the veteran's low back, is 
overcome in this case.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

The presumption of soundness having been overcome, the Board 
must consider aggravation in service.  Having concluded that 
clear and unmistakable evidence establishes that the 
veteran's low back disorder did not permanently increase in 
severity during service, with the weight of such evidence 
overwhelming contrary evidence, the preponderance of the 
evidence is against permanent increase in severity of the 
veteran's low back disorder in service.  The Board 
accordingly concludes that the preponderance of the evidence 
is against the veteran's claim for service connection for 
residuals of a back injury, based on existence prior to 
service and absence of aggravation in service.  38 C.F.R. 
§ 3.304.  

The preponderance of the evidence is against the claim for 
service connection for residuals of a back injury, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for a Mental Disorder

The veteran claims entitlement to service connection for a 
mental disorder, either on a direct basis or as secondary to 
residuals of low back injury.  The veteran's service medical 
records show no findings or treatment for any mental disorder 
during her brief period of service, and no post-service 
medical record establishes a causal link between service and 
a current mental disorder.  

A June 2004 record by a private clinical psychologist 
provides a diagnosis of an anxiety disorder due to an L5-
S1annular tear.  However, the Board here denies service-
connection for a low back disorder, and hence there is no 
service-connected disorder on which to basis a claim for 
secondary service connection for a mental disorder, and this 
June 2004 psychologist's opinion ultimately does not further 
the claim.  The veteran is not service connected for any 
condition, and hence there is no service-connected condition 
on which to base a secondary service connection claim.  
38 C.F.R. § 3.310.  

The veteran's own statements and other submitted lay 
statements ultimately cannot serve to support her claim.  The 
question of the presence of a mental disorder and the 
etiology of a mental disorder are questions requiring medical 
expertise, beyond the purview of lay knowledge, and hence lay 
opinions on such issues cannot support the claim.  Espiritu; 
cf. Jandreau.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a mental disorder on both direct and secondary bases.  
38 C.F.R. §§ 3.303, 3.310.  Because the preponderance of the 
evidence is against the claim for service connection for a 
mental disorder, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for residuals of a back injury is denied.  

Service connection for a mental disorder is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


